 

Exhibit 10.1

 

DATED

 

16 May 2018

 

SETTLEMENT AGREEMENT

 

AMONG

 

INSPIRED GAMING (GIBRALTAR) LIMITED

 

AND

 

DMWSL 633 LIMITED

 

AND

 

INSPIRED ENTERTAINMENT, INC.

 

AND

 

LUKE L. ALVAREZ

 

 

 

 

This AGREEMENT is made on 16 May 2018

 

AMONG

 

(1)Inspired Gaming (Gibraltar) Limited with a company registered number of
112428, and whose registered office is at 57/63 Line Wall Road, Gibraltar (the
“Employer”);

 

(2)DMWSL 633 Limited with a company registered number of 07176544, and whose
registered office is at 3 The Maltings, Wetmore Road, Burton-On-Trent,
Staffordshire, DE14 1SE (the “UK Company”);

 

(3)Inspired Entertainment, Inc., a Delaware corporation, with its principal
executive offices at 250 West 57th Street, Suite 2223, New York, NY 10107
(“Inspired US”), (together the “Inspired Parties”); and

 

(4)Luke L. Alvarez (the “Executive”);
(together the “Parties”).

 

BACKGROUND

 

A.The Executive has served as President and CEO of the Employer under a service
agreement with the Employer dated 1 April 2015 as amended by a letter of
amendment dated 23 March 2017 (together the “Service Agreement”) and as
President and CEO of Inspired US as an employee at will.

 

B.The Executive has also served as a director of the UK Company under a letter
of appointment dated 23 March 2017 (“Letter of Appointment”) and was separately
designated to serve on various other Inspired affiliated Boards including
Inspired US.

 

C.On 16 May 2018 (the “Separation Date”) the Parties agreed to separate on an
amicable basis, by means of the resignation with immediate effect by the
Executive, from all directorships and employee and other positions he holds with
any and all of the entities in the Inspired Entertainment, Inc. consolidated
group of companies (each a “Group Company”) and pursuant to the other terms set
out in this agreement (the “Agreement”).

 

IT IS AGREED THAT

 

1.Save as set out specifically in this Agreement, all defined terms shall have
the same meaning as under the Service Agreement.

 

2.In this Agreement, “Claim” or “Claims” includes (without limitation) any and
all actions, claims, rights, demands, and set-offs, including all causes of
action and rights to bring any civil, criminal or regulatory complaint (whether
before any court, tribunal, regulatory or other authority) arising or made (or
to be made) in any jurisdiction whether in contract, tort or equity or under or
in relation to any statute, regulation, rule or guidance. A Claim or Claims
includes, but is not limited to, any action or proceedings of any kind for any
relief including by way of equitable relief, damages, injunctions, declarations,
costs and expenses (including, without limitation, the causes of action, suits
or proceedings listed in Schedules 3, 4 and 5).

 

 1 

 

 

3.In consideration of the Executive’s agreements, covenants, representations and
warranties herein, the Employer will pay to the Executive the following sums at
the following times:

 

3.1.The sum of £200,000, to be paid to you within seven days of the execution of
this Agreement and the letters set forth in Schedules 1, 2 and 6 hereof;

 

3.2.The sum of £325,000, to be paid to you in nine substantially equal monthly
installments on or before the last business day of each such month, commencing
on or before the last business day of June 2018 and ending on or before the last
business day of February 2019 (which, in addition to the £200,000 amount to be
paid to you earlier pursuant to clause 3.1, above, is equivalent to 12 months of
salary under the Service Agreement and UK director fees);

 

3.3.A sum equal to the value of 12 months of the Executive’s current health and
life insurance premiums, to be paid to you in nine substantially equal monthly
installments on or before the last business day of each such month, commencing
on or before the last business day of June 2018 and ending on or before the last
business day of February 2019; and

 

3.4.The sum of £306,250, to be paid to you on or before 1 April 2019.

 

3.5.Amounts paid shall be subject to all applicable income tax, social insurance
and other lawful deductions as set out in Schedule 7.

 

3.6.For convenience, a schedule of such payments is set forth in Schedule 7
hereof.

 

4.In consideration of the above, the Executive agrees that he:

 

4.1.shall resign with immediate effect from all directorships and employments
referred to in the resignation letters set out in Schedule 6, and shall execute
and deliver such letters, and shall resign with immediate effect from any and
all other directorships and employee and other positions he may hold in or on
behalf of any Group Company, and shall carry out any other act required or
requested by the Employer to effect his resignation from any and all such
positions. The Employer shall, without undue delay, take such steps as are
necessary to give effect to the Executive’s resignation from any directorships
or other office, trusteeship or position that he holds;

 

4.2.shall not at any time after the Separation Date represent himself as
connected with the Employer or any Group Company in any capacity other than as a
former director and employee or as a shareholder; and

 

4.3.irrevocably appoints Inspired US to be his attorney in his name and on his
behalf to sign, execute or do any instrument or thing and generally to use his
name in order to give the Inspired Parties (or their nominee) the full benefit
of the provisions of this clause.

 

5.In consideration of the above, the Executive agrees that he:

 

5.1.has been paid his salary up to April 2018 and will be paid until 10 May 2018
and will be paid his accrued but unused holiday time in accordance with Schedule
7 and that he has received all contractual benefits up to 10 May 2018; and

 

 2 

 

 

5.2.has been reimbursed in respect of any properly authorised and approved
expenses claims incurred up to and including 10 May 2018 in accordance with the
Employer’s policies and the Executive warrants that he has notified the Employer
in writing of all unclaimed expenses incurred prior to the date of this
Agreement.

 

6.The Employer shall pay direct to the Executive’s UK and Gibraltar legal
advisers (“UK Adviser” and “Gibraltar Adviser” respectively), provided the
Employer receives within 14 days of the date of this Agreement an invoice from
them (addressed to the Executive and marked as payable by the Employer), their
reasonable legal fees and other charges incurred solely in connection with
advising the Executive on the termination of the Executive’s employment with the
Employer and related resignations from directorships, up to an aggregate maximum
of £10,000 (exclusive of VAT).

 

7.With respect to the 617,515 Shares of Restricted Stock that were previously
awarded to the Executive under the Inspired Entertainment, Inc. 2016 Long-Term
Incentive Plan and an Award Agreement between the Executive and the Employer,
and which are not yet vested (the “First Plan RSAs”), this clause acknowledges
and confirms that the First Plan RSAs will continue to remain assigned to the
Executive as set forth in such plan and the Award Agreement for a good leaver
termination (i.e., termination without “cause” by service recipient) and be
governed by the terms of such plan and award. The Inspired Parties confirm that
Inspired US remains bound by the Restricted Stock Agreement dated 29 December
2016 and Inspired US may not amend the terms of the First Plan RSAs without the
Executive’s prior written agreement.

 

8.Set forth in Schedule 8 hereof is a jointly agreed statement of the Executive
and the Executive Chairman of Inspired US, citing their mutual commitment to the
success and continued growth of the business of the Group Companies and setting
forth the rationale for the Executive’s departure. The Parties agree that any
statements made concerning the Executive’s departure shall be consistent with
the jointly agreed statement and otherwise in compliance with their respective
obligations under clause 11.4 hereof.

 

9.In regard to the Executive’s holdings of securities of Inspired US:

 

9.1.The Executive holds 1,076,992 shares of Inspired US common stock at the
transfer agent level in book-entry form, consisting of 926,272 shares awarded to
the Executive under the Restricted Stock Agreement dated 29 December 2016
(308,757 of which shares no longer have performance conditions and 617,515 of
which shares are the First Plan RSAs (as defined above) and still have
performance conditions), and 150,720 shares issued to the Executive under a
subscription agreement with Inspired US; and, based on a Form 4 filed by the
Executive with the SEC, the Executive also holds an additional 5,000 shares,
which he acquired in the open market on February 26, 2018; and as a result of
the foregoing the Executive holds a total of 1,081,992 shares, 617,515 of which
shares are unvested.

 

9.2.Inspired US shall use its best efforts to have effected with the U.S.
Securities and Exchange Commission, on or prior to December 31, 2018, the
registration for resale of the shares of Inspired US common stock held by the
Executive as of the Separation Date and on the date such registration is to be
effected, and the shares of Inspired US common stock underlying the First Plan
RSAs held by the Executive as of the Separation Date and on the date such
registration is to be effected; provided, that (i) the Executive shall supply
such information, and at such times, as may reasonably be requested by Inspired
US in order to effect and maintain the registration for resale of any such
securities, and indemnify Inspired US against any losses arising out of any
untrue statement or allegedly untrue statement of a material fact contained in
such information or any omission or alleged omission to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (ii) Inspired US shall have the right to defer or suspend any
such registration for so long as it would be materially detrimental to Inspired
US and its stockholders for such registration to be effected or maintained, as
applicable, as determined in the good faith judgment of the Board of Directors
of Inspired US, with such determination to be evidenced to the Executive by a
certificate to such effect signed by the Executive Chairman of Inspired US,
except that the fact that the Executive was formerly the Chief Executive Officer
and a director of Inspired US, or formerly held any of the other positions he
held with any Group Companies, shall not be a sufficient basis for determining
that effecting or maintaining such registration would be materially detrimental
to Inspired US and its stockholders.

 

 3 

 

 

10.The Employer and Inspired US (i) will procure that the Executive continues to
be covered by the Inspired US directors’ and officers’ insurance policy in
respect of his actions while he was a director of Inspired US and any Group
Company for so long as such cover is maintained for “retired directors” under
such policy; and (ii) acknowledge that the terms of the current Inspired US
certificate of incorporation (being the Second Amended and Restated Certificate
of Incorporation of Inspired US), extend indemnification “[t]o the fullest
extent permitted by applicable law” to “each person who is or was made a party
or is threatened to be made a party to or is otherwise involved in any
threatened pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “proceeding”) by reason of the fact
that he or she is or was a director or officer of [Inspired US] or, while a
director or officer of [Inspired US], is or was serving at the request of
[Inspired US] as a director, officer, general partner, manager, managing member,
employee or agent of another corporation” (emphases supplied), state that the
rights to such indemnification “shall continue as to an indemnitee who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of his or her heirs, executors and administrators” and state that any
repeal or amendment of the foregoing provisions “shall, unless otherwise
required by law, be prospective only . . . and shall not in any way diminish or
adversely affect any right or protection existing at the time of such repeal or
amendment”.

 

11.In consideration of the above:

 

11.1.the Executive accepts the terms of this Agreement in full and final
settlement and release of:

 

11.1.1.the Claims listed at Schedule 3 (the “Gibraltar Claims”), the Claims
listed at Schedule 4 (the “UK Claims”), the claims listed at Schedule 5 (the “US
Claims”), and any other Claims as defined in this Agreement; and

 

11.1.2.any other Claims which the Executive has or may have now or in the future
against the Employer or any Group Company or its or their current or former
directors, officers, employees or workers arising out of or in connection with
the Executive’s directorships, employment or other offices or positions, or
their respective cessations (whether or not the Executive or the Employer or any
Group Company could have contemplated such a Claim at the date of this
Agreement) but excluding any Claim in respect of any breach of this Agreement or
personal injury Claims of which the Executive is currently unaware which the
Executive may have relating to his employment with the Employer. The Inspired
Parties confirm and warrant that, as at the date of this Agreement, the Group
Companies and their directors and officers are not aware of any circumstances
relating to the Executive’s employment with the Employer and/or directorship(s)
or otherwise howsoever that would give rise to any Claim or the contemplation of
any claim now or in future by an Inspired Party against the Executive and
accordingly they and their directors and officers have no intention as at the
date of this Agreement to make any such Claim against the Executive;

 

 4 

 

 

11.1.3.the release in this clause 11.1 shall not apply to:

 

a.any claim by the Executive to enforce this Agreement;

 

b.any claim by the Executive solely as a shareholder of Inspired US, which claim
arises entirely in the future, and for the avoidance of doubt is not a claim
arising out of or in connection with any of his directorships, employment or
other offices or positions with any Group Company, or their respective
cessations;

 

c.the Executive’s accrued pension rights; or

 

d.any personal injury claim of which the Executive is not aware and could not
reasonably have been aware at the time of signing this Agreement.

 

11.2.the Executive confirms that he will continue to be bound by:

 

11.2.1.the Executive’s obligations owed to the Employer or any Group Company
relating to confidential information (clause 16 of the Service Agreement);

 

11.2.2.the Executive’s obligations owed to the Employer or any Group Company
under clause 17.2 of the Service Agreement, and

 

11.2.3.the Executive’s obligations owed to the Employer or any Group Company
relating to restrictive covenants (clause 19 of the Service Agreement);

 

11.3.the Executive shall not, save as required by law, at any time disclose the
terms of this Agreement (other than to the Executive’s immediate family,
professional advisers or HM Revenue & Customs, or the Gibraltar Commissioner of
Income Tax). The Inspired Parties shall not, and shall cause the Group Companies
not to, disclose the terms of this Agreement other than to their respective
professional advisers and except as required by HM Revenue & Customs or the
Gibraltar Commissioner of Income Tax, or as otherwise required by law,
regulation or necessary business practice (including without limitation to the
Gambling Commissioner or other gambling or gaming regulator or similar authority
in any jurisdiction), or under the public disclosure requirements of any
jurisdiction in which that party is a public reporting or listed company;

 

11.4.in addition to the obligations of the Executive under clause 17.2.3 of the
Service Agreement, the Executive undertakes that at any time following the date
hereof he will not make and shall use all reasonable endeavours to prevent the
making of any disparaging or derogatory statements whether or not the statement
is true, whether in writing or otherwise concerning the Employer or any Group
Company or its or their past or current or future directors or officers or
employees or consultants and the Inspired Parties undertake that at any time
following the date hereof they will not make, shall cause the Group Companies
not to make and shall use all reasonable endeavours to prevent the making of any
disparaging or derogatory statements whether or not the statement is true,
whether in writing or otherwise concerning the Executive, excluding in all
events any statements required to be made by law, regulation or necessary
business practice (including without limitation to the Gambling Commissioner or
other gambling or gaming regulator or similar authority in any jurisdiction), or
under the public disclosure requirements of any jurisdiction in which that party
is a public reporting or listed company;

 

 5 

 

 

11.5.the Executive acknowledges that, except as provided for under this
Agreement, there are no sums or securities owed to him by the Employer or any
Group Company including any payments under any bonus, incentive, commission,
share option or similar scheme and that neither the Employer nor any Group
Company nor the trustees of any such scheme is or shall be liable to make any
payment or provide him with shares (not including the First Plan RSAs referred
to in paragraph 7) or other benefits under any such scheme;

 

11.6.the Executive shall be entitled to retain his mobile phone numbers and the
Employer and the Executive shall work together to ensure that this takes place
within 28 days from the Separation Date; and

 

11.7.the Executive agrees to make himself available to, and to co-operate with,
the Employer and its advisers in respect of any current internal investigation
or administrative, regulatory, judicial or quasi-judicial proceedings in which
the Executive was involved prior to the date hereof, which the Executive
acknowledges this could involve, but is not limited to, responding to or
defending any regulatory or legal process, providing information in relation to
any such process, preparing witness statements and giving evidence in person on
behalf of the Employer. The Employer will reimburse any reasonable expenses
incurred by the Executive as a consequence of complying with his obligations
under this clause, provided that such expenses are approved in advance by the
Employer.

 

12.The Executive shall indemnify the Inspired Parties on a continuing basis in
respect of any income tax, social insurance or National Insurance contributions
(save for employers’ National Insurance contributions), or equivalent in any
other jurisdiction wheresoever and howsoever arising, due in respect of the
payments and benefits in clause 3 save insofar as a deduction in respect of
income tax, social insurance or National Insurance contributions have been made
by the Employer or a Group Company from the payment and benefits (and any
related interest, penalties, costs and expenses save where caused by any act or
omission of the Employer or a Group Company). The Employer shall give the
Executive reasonable notice of any demand for tax which may lead to liabilities
on the Executive under this indemnity, and shall provide the Executive with
reasonable access to any documentation he may reasonably require to dispute such
a claim (provided that nothing in this clause shall prevent the Employer from
complying with its legal obligations).

 

13.If the Executive breaches any material provision of this Agreement or pursues
a Claim against any Group Company arising out of his directorships, employment
or other positions or offices, or their respective cessations, he agrees to
indemnify the Inspired Parties for any losses suffered as a result thereof,
including all legal and professional fees.

 

If the Employer, a Group Company or an Inspired Party breaches any material
provisions of this Agreement the Employer and the Inspired Parties US agree to
indemnify the Executive for any losses suffered as a result thereof, including
all legal and professional fees; provided, that if any such loss arises or
allegedly arises from a failure to make a material payment hereunder, the breach
shall be cured and no indemnification obligation shall arise if such payment is
made within three (3) UK business days of the Executive giving the Inspired
Parties notice of his failure to receive such payment.

 

 6 

 

 

14.The Executive warrants that:

 

14.1.to the extent he has any of the Gibraltar Claims or UK Claims these have
been asserted by him or by the Gibraltar or UK Adviser (as relevant) on his
behalf to the Employer prior to the date of this Agreement;

 

14.2.except for those Claims asserted as indicated in clause 11.1 above, the
Executive has no other Claims of any nature against the Employer or any Group
Company or its or their current or former officers, employees or workers, under
any of the acts or regulations listed in Schedules 3, 4 and 5, or any other
Claim;

 

14.3.he has taken independent legal advice as to the full nature, terms and
effect of this Agreement and in particular its effect on the Executive’s ability
to pursue rights before an employment tribunal in Gibraltar and in the UK and
will forthwith provide to the Employer a confirmation in the form set out in
Schedules 1 and 2 to this Agreement from the Executive’s Gibraltar Adviser and
UK Adviser and in both cases duly signed by the Executive’s Gibraltar and UK
Advisers;

 

14.4.he has been granted all leaves of absence to which he may have been
entitled, and upon payment of the sums set forth in Paragraph 3 herein he has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled;

 

14.5.he has not been retaliated against for reporting any allegations of
wrongdoing by the Inspired Parties or any Group Company or any of its or their
officers, including any allegations of corporate fraud; and

 

14.6.his waiver of rights and claims as herein provided is in exchange for
payments and consideration under this Agreement.

 

15.The Gibraltar Adviser was and is Christopher Allan Esq of Peter Caruana & Co,
a Solicitor of the Supreme Court of Gibraltar whose firm holds a contract of
insurance in force or an indemnity provided for members of a professional body
covering the risk of a claim by the Executive in respect of loss arising in
consequence of the advice.

 

16.The UK Adviser was and is Mark Mansell, Esq. of Allen & Overy LLP, a
Solicitor of the Supreme Court of England and Wales whose firm holds a contract
of insurance in force or an indemnity provided for members of a professional
body covering the risk of a claim by the Executive in respect of loss arising in
consequence of the advice.

 

17.In respect of the certificate from the Gibraltar Adviser and the Claims set
out in Schedule 3, the conditions regulating compromise and settlement
agreements under the provisions of section 62 of the Equal Opportunities Act
2006.

 

18.In respect of the certificate from the UK Adviser and the Claims set out in
Schedule 4, the conditions regulating settlement agreements under the provisions
of the Equality Act 2010, the Employment Rights Act 1996 and the Working Time
Regulations 1998, the Trade Union and Labour Relations (Consolidation) Act 1992
the Sex Discrimination Act 1975, the Race Relations Act 1976, the Employment
Equality (Sexual Orientation) Regulations 2003, the Employment Equality
(Religion or Belief) Regulations 2003, the Employment Equality (Age) Regulations
2006, the Disability Discrimination Act 1995, the Equal Pay Act 1970, and the
National Minimum Wage Act 1998 are satisfied.

 

 7 

 

 

19. The Executive accepts that the Inspired Parties (for themselves and on
behalf of the Group Companies) are entering into this Agreement in reliance upon
the warranties provided by the Executive in paragraph 14 of this Agreement.

 

20. The Executive acknowledges that his obligations under this Agreement
constitute severable undertakings given for the benefit of the Inspired Parties
and each Group Company and may be enforced by Inspired US on behalf of any of
them.

 

21.The Executive has not been induced to enter into this Agreement in reliance
on, nor has he been given, any warranty, representation, statement, agreement or
undertaking of any nature whatsoever other than as are expressly set out in this
Agreement and the Inspired Parties (for themselves and on behalf of the Group
Companies) accept that the Executive is entering into this Agreement in reliance
upon the warranties in this Agreement.

 

22.This Agreement is made without admission of wrongdoing or liability on the
part of the Inspired Parties or any Group Company.

 

23.Any Group Company, officer, employee, worker or shareholder or consultant may
enforce and take the benefit of those clauses of this Agreement in which
reference is expressly made to such Group Companies, officers, employees,
workers or consultants subject to and in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999. No consent of any such Group
Company, director, officer, employee or shareholder or consultant will be
required for the variation or rescission of this Agreement. Except as provided
in this clause, a person who is not a party to this Agreement has no right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement but this does not affect any right or remedy of a third party which
exists or is available apart from under that Act.

 

24.No failure or delay by the Executive, the Employer or any Group Company in
exercising any remedy or right under or in relation to this Agreement shall
operate as a waiver of the same nor shall any single or partial exercise of any
remedy or right preclude any further exercise of the same remedy or right or the
exercise of any other remedy or right.

 

25.If any provision of this Agreement shall be, or become, void or unenforceable
for any reason within any jurisdiction, this shall not affect the validity of
that provision within any other jurisdiction or any of the remaining provisions
of this Agreement.

 

26.This Agreement is governed by the laws of Gibraltar and the Courts of
Gibraltar shall have exclusive jurisdiction to determine any dispute arising
under or in respect of it, SAVE THAT:

 

26.1.to the extent any dispute shall arise under or in respect of the releases
of the Claims set out in Schedule 4 and/or 5, the laws specified in the said
Schedules shall, as appropriate, apply to that dispute and the Courts of the
place specified in the said Schedules shall have jurisdiction to determine such
matters; and

 

 8 

 

 

26.2.the provisions relating to the UK Adviser and the UK Adviser certificate at
Schedule 2 shall be governed by the laws of England and Wales and the Courts of
England and Wales shall have jurisdiction to determine any dispute arising under
or in respect thereof.

 

27.The Executive remains bound by all provisions of the Service Agreement which
by their terms survive the termination or other cessation of his directorships,
employment or other offices or positions, including but not limited to the
confidentiality terms set forth therein.

 

27.1.Notice of Immunity Under the US Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016: Notwithstanding any other provision of
this Agreement or the Service Agreement, (1) Executive will not be held
criminally or civilly liable in the US under any federal or state trade secret
law for any disclosure of a trade secret that: (a) is made (I) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (II) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made in a complaint or other document
filed under seal in a lawsuit or other proceeding.

 

27.2.If Executive files a lawsuit for retaliation by any of the Inspired Parties
or any Group Company for reporting a suspected violation of law, Executive may
disclose the relevant company’s trade secrets to Executive’s attorney and use
the trade secret information in the court proceeding if Executive: (a) files any
document containing trade secrets under seal; and (b) does not disclose trade
secrets, except pursuant to court order.

 

27.3.Executive understands and acknowledges that his obligations under this
Agreement and the Service Agreement with regard to any particular confidential
information shall continue until such time as such confidential information has
become public knowledge other than as a result of Executive’s breach of this
Agreement or the Service Agreement, or breach by those acting in concert with
Executive or on Executive’s behalf.

 

28.Each party to this Agreement has reviewed and revised this Agreement. Each
party to this Agreement has had the opportunity to have such party’s legal
counsel review and revise this Agreement. The rule of construction that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or of any amendments or schedules to
this Agreement.

 

29.At the time of considering or executing this Agreement, Executive was not
affected or impaired by illness, use of alcohol, drugs or other substances or
otherwise impaired. Executive is competent to execute this Agreement and
knowingly and voluntarily waives any and all Claims he may have against all
released parties hereunder or set forth in Schedules 3, 4 or 5. Executive
certifies that he is not a party to any bankruptcy, lien, creditor-debtor or
other proceedings which would impair his right or ability to waive all claims he
may have against the Inspired Parties or any Group Company.

 

30.Any notice to be served on the Executive shall be served on him by email at
such email address as the Executive shall notify to the Inspired Parties.

 

31.This Agreement may be executed in any number of counterparts, each of which,
when executed, shall constitute a duplicate original, but all the counterparts
shall together constitute the one agreement.

 

 9 

 

 

This Agreement is marked “without prejudice” and “subject to contract” but, once
signed by the parties, shall have effect as, and can be relied on as evidence
of, a binding agreement. For the avoidance of doubt, this Agreement shall not be
binding unless and until it is signed by the parties.

 

Signed: /s/ Luke L. Alvarez     Luke L. Alvarez   Date: 16/5/18  

 

Signed: /s/ Stewart F.B Baker     Stewart F.B. Baker on behalf of Inspired
Gaming (Gibraltar) Limited Date: May 16, 2018  

 

Signed: /s/ Stewart F.B. Baker     Stewart F.B. Baker on behalf of DMWSL 633
Limited Date: May 16, 2018  

 

Signed: /s/ Stewart F.B Baker     Stewart F.B. Baker on behalf of Inspired
Entertainment, Inc. Date: May 16, 2018  

 

 

